Exhibit 10.3

 

August 4, 2016

 

Jay M. Haft

110 East 57th Street, Apartment 14A

New York, NY 10022

 

Re: Director Separation Agreement

 

In connection with your resignation from the Board of Directors of Neurotrope,
Inc. (the "Company") effective as of August 4, 2016 (the “Effective Date”), you
and the Company have agreed to the following:

 

1.           Vesting and Exercisability of Stock Options. On the Effective Date,
(i) all unvested options under all of the Stock Option Agreements between the
Company and you shall immediately vest, automatically and without any further
action by the parties hereto notwithstanding that you, on the previously
scheduled vesting dates, may no longer be a director or service provider to the
Company, and (ii) all vested options (including those whose vesting occurs
pursuant the preceding clause) under all of the Stock Option Agreements between
the Company and you (including, without limitation, the options set forth on
Schedule A) shall continue to be exercisable for a period of ten (10) years
following the respective dates of grant.

 

2.           Press Releases and Communications. Both the Company and you shall
have mutual consent rights over any press releases, public communications and
references to you in the Company’s securities filings, relating to your
resignation from the Board of Directors of the Company. You agree that you will
not make or cause to be made any disparaging or negative statements about the
Company or any of its directors, officers or employees, and the Company agrees
that it will not, and it will direct its directors and officers not to, make any
disparaging or negative statements about you.

 

3.           Mutual Releases. (a) You, on behalf of yourself and your heirs,
personal representatives, successors and assigns, hereby release, discharge and
waive any and all claims, counterclaims, actions or causes of action whether
asserted or unasserted and whether known or unknown which you, he, she or they
have possessed or may possess up until the time of the Effective Date against
the Company and its affiliates, and covenants not to sue any of them for any of
such claims, excepting from such release (1) the terms and conditions of this
Agreement and documents contemplated to be delivered hereby, (2) continued
indemnification under the Company’s Certificate of Incorporation, By-Laws, and
applicable law, (3) continued coverage as a named insured under all of the
Company’s D&O insurance policies, (4) all rights under stock option and stock
award agreements, shareholder, registration rights, investor rights and similar
agreements to which Executive and the Company are a party, and (5) all rights as
a shareholder of the Company, and (b) effective on the Effective Date, and
excepting only the terms and conditions of this Agreement and the documents
contemplated to be delivered hereby, the Company, on behalf of itself and its
affiliates and its and their successors and assigns, hereby releases, discharges
and waives any and all claims, counterclaims, actions and causes of action
whether asserted or unasserted and whether known or unknown which it, he or they
may have possessed or may possess up until the time of the Effective Date
against you, and your heirs, personal representatives, successors and assigns,
including without limitation, any claims in any way related to your acts or
omissions as a director of the Company, or any possible legal, equitable,
contract or tort claim, whether based on breach of contract, fraud, libel,
slander, tortious interference with business relations or otherwise, and
covenants not to sue any of them for any such claims. Notwithstanding the
foregoing, the Company’s release of you shall not include any claims arising out
of or relating to any of your conduct that is criminal or fraudulent as
determined in a final non-appealable judgment.

  

 

 

 

Neurotrope, Inc.

 

August 4, 2016

Page 2

 

 

This agreement may be executed in any number of counterparts, which together
shall constitute this agreement. This agreement shall be governed by, and
construed in accordance with, the laws of the State of New York (without giving
effect to the conflict of laws principles thereof). Any amendments or
modifications hereto must be executed in writing by all parties.

 

 

[Signature Page Follows]

 

 

 

 

 

 



Neurotrope, Inc.

 

August 4, 2016

Page 3

 

If the foregoing correctly sets forth our agreement and understanding, please
indicate your acceptance of the foregoing by signing and returning to me a copy
of this agreement.

 



  Very truly yours,             NEUROTROPE, INC.                     By: /s/
Robert Weinstein     Name: Robert Weinstein     Title: Chief Financial Officer  



 

Accepted and Agreed:

  

 



Name: /s/ Jay M. Haft     Jay M. Haft         Date: August 4, 2016  



 



 

